Title: From Thomas Jefferson to Bernard Peyton, 28 August 1824
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
Aug. 28. 24.
My misfortunes of the past year have been considble &  shall be briefly stated. four prime young men, guilty of an attack on their overseer were sent, as an example to N. Orleans to be sold about 2. years ago. I had a right to expect with certainty 2000.D. for them. as yet I have recieved 400. only, and have but  uncertain expectations  what more & when will be recieved.  this has cut me short in my receipts of 1600.D. the rent of my mill is  a year in arrears, and  the prospect of recieving it  indefinite. this is 1200.D. the mill doing  no business the last year I lost the avails of my cooper’s shop 1200.D. more. add to this the burning a tobo house in Bedfd with all it’s tobo and much else in it estimated at 1000.D. makes a whole of 5000.D. short recieved of what I considered as certain, and would have enabled me with  punctuality to meet every engagement. deprived of this I am truly distressed. I will state my pressing calls and my resources.1st your balance, now too great 2. mr Ludlow of N.Y. for Van staphorsts1208.201208.20one of the banks a note discounted to pay int. to the Collge700.1908.20mrs Eppes  for which she is distressed.288.67a remittance to Europe which cannot be dispensed with500.James Leitch801.17Neighborhood debts357.a debt in Bedford200D2146.84Resources.the late sale of 20 hhds tobo℔1532.215. hhds from Bedford probably on the way  7000350.9. do of last year still unsold & bad. say12,600 2522134.These resources you observe will barely meet the 2146.84 leaving the two items of 1908.20 unprovided for and your balance also. the prospect for these are350. barrels of flour from this place  to go down as fast as, tides will permit100. do mill rent to Dec. 31.200. do from Bedford counted on as the least expected.arrears of mill rent, cooper’s shop 6. mo. N. Orleans  more than sfft to make up these last. but time is the difficulty. can you let your balance lie till the flour  from here cand find tides to get down. and could I not get  an immediate discount at one of the banks say the bk of Virginia, for 2000.D. to be assuredly replaced in 6. mo.? if this can be done, I can get along, and in the hope that it may I inclose you a blank which I would wish to be filled with 2000.D. and if discounted I would pray you to remit 1208.20 to mr  Gulian Ludlow of N.Y. on my acct and without delay, and to pay the 700.D. due  on the note of that amount deposited in one of the banks I know not which.  as to  your balance I shall await your answer  saying whether it may lie for the arrivel of the flour, and  permitting me in the mean time to draw on the tobo fund for the other calls  which I have  proposed to answer from that fund. some part of  these can be suspended perhaps till the 5 and 9. hhds are disposed of. this  proposition costs me great pain as to yourself;  I have truly stated the circumstances which have urged it and must leave it to yourself with assurances of my regret, and that I am ever & affectly your’sTh:J.P.S. be so good as to send me 3. copies of Wanostrochts Fr. gram. by successive mails.